Christian, J.,
concurring:
I concur in results of the majority opinion. But I do not think that the reasoning therein makes it sufficiently clear that the jury may infer from the nature of the contract, and the object to be obtained, that personal and political influence was contemplated and exercised.
Besides, the law therein stated applies to lobbying contracts, while this ease comes under the rule of law applicable to the use of influence upon officers of the municipality in the discharge of their ordinary business duties.